COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-309-CV
SOUTHERN HOME REALTY, INC.   
                                                                
APPELLANT
V.
RANDLES-WORSTELL, INC. D/B/A   
                                                                
APPELLEE
PYRAMID ROOFING
----------
FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered appellant's motion to dismiss this appeal and appellee's
response. In its notice to this court, appellee informed us that the trial court
has vacated the judgment that appellant seeks to appeal. Therefore, it is the
court's opinion that appellant's motion to dismiss should be granted. We dismiss
the appeal as moot. See TEX. R. APP.
P. 42.1(a)(1), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution issue.
 
                                                                              
PER CURIAM
PANEL D: HOLMAN, GARDNER, and WALKER, JJ.
[DELIVERED FEBRUARY 13, 2003]

1 See TEX. R. APP.
P. 47.4.